Exhibit 10.14

AMENDMENT

TO THE DOMINION RESOURCES, INC.

NEW EXECUTIVE SUPPLEMENTAL RETIREMENT PLAN

AMENDMENT, effective January 1, 2007, to the Dominion Resources, Inc. New
Executive Supplemental Retirement Plan (the “Plan”).

Dominion Resources, Inc. (the “Company”) maintains the Plan, as originally
effective as of January 1, 2005. The Board of Directors of the Company or its
delegate has the power (pursuant to Section 8.1 of the Plan) to amend the Plan
and has delegated certain authority to amend such plan to the Dominion Resources
Services, Inc. CEO (the “Services CEO”). Pursuant to such delegation, the
Services CEO can authorize amendments that do not materially increase or enhance
benefits to be provided under the Plan.

The Administrative Benefit Committee of the Company’s Board of Directors (the
“Committee”) has the authority under the Plan to determine the actuarial and
other factors to be used in calculating the lump-sum equivalent value of accrued
Plan benefits. In its December 12, 2006 meeting, the Committee recommended that
a set rate of 4% be established for the actuarial discount rate for lump-sum
distributions under the Plan during calendar years 2007 through 2009.

NOW, THEREFORE, effective January 1, 2007, Section 1.15 of the Plan is hereby
amended in its entirety as follows:

1.15 “Lump Sum Equivalent” means a single lump sum payment that is actuarially
determined as the amount required to provide an after-tax monthly payment equal
to one-twelfth of the after-tax amount of the Annual Benefit. Effective for
distributions occurring on or after January 1, 2007 and on or before
December 31, 2009, unless otherwise determined by the Administrative Benefit
Committee, the actuarial discount rate for determinations of the Lump Sum
Equivalent shall be 4 percent (4%). Beginning January 1, 2010, the actuarial
discount rate shall be determined by the Administrative Benefit Committee. The
actuarial determination shall be computed using any other actuarial or other
factors as determined by the Administrative Benefit Committee. The after-tax
amounts shall be based on Federal income and FICA tax rates and the state income
tax rate for the residence of the Participant at the date of the payment, as
determined by the Administrative Benefit Committee.



--------------------------------------------------------------------------------

FIRST AMENDMENT TO

DOMINION RESOURCES, INC.

NEW EXECUTIVE SUPPLEMENTAL RETIREMENT PLAN

FIRST AMENDMENT, effective December 1, 2006, to the Dominion Resources, Inc. New
Executive Supplemental Retirement Plan (the “Plan”).

Dominion Resources, Inc. (the “Company”) maintains the Plan, as originally
effective as of January 1, 2005. The Board of Directors of the Company or its
delegate has the power (pursuant to Section 8.1 of the Plan) to amend the Plan
and has delegated certain authority to amend such plan to the Dominion Resources
Services, Inc. CEO (the “Services CEO”). Pursuant to such delegation, the
Services CEO has authorized amendments that do not materially increase or
enhance benefits to be provided under the Plan.

NOW, THEREFORE, effective December 1, 2006, the Plan is hereby amended as
follows:

1.    Section 1.10 of the Plan is hereby amended in its entirety as follows:

 

  1.10 “Eligibility Conditions”:

(a)    For any Participant who becomes a Participant on or after December 1,
2006, “Eligibility Conditions” means either reaching age fifty-five (55) and
completing sixty (60) months of Participant Service, or being deemed to have
reached age fifty-five (55) and have completed sixty (60) months of Participant
Service due to a Benefit Agreement.

(b)    For any Participant who became a Participant on or before November 30,
2006, “Eligibility Conditions” means either reaching age fifty-five (55) and
completing sixty (60) months of service, or being deemed to have reached age
fifty-five (55) and have completed sixty (60) months of service due to a Benefit
Agreement.

2.    A new Section 1.17A is hereby added to the Plan immediately following
current Section 1.17 of the Plan as follows:

1.17A    “Participant Service” means service with the Company while a
Participant in the Plan. Service with the Company while an individual is not a
Participant in the Plan is disregarded for purposes of calculating Participant
Service.

3.    Section 1.21 of the Plan is hereby amended in its entirety as follows:



--------------------------------------------------------------------------------

1.21    “Retirement” and “Retire” mean severance from employment with the
Company on or after meeting the Eligibility Conditions and which also
constitutes a separation from service for purposes of Code Section 409A.

4.    Section 3.1(c) is hereby amended in its entirety as follows:

(c)    If a Regular Participant or Life Participant subject to the Eligibility
Conditions in Section 1.10(a) has completed sixty (60) months of Participant
Service (actually or deemed under a Benefits Agreement), or if a Regular
Participant or Life Participant subject to the Eligibility Conditions in
Section 1.10(b) has completed sixty (60) months of service with the Company
(actually or deemed under a Benefits Agreement), then, in either case, upon his
severance from employment with the Company before the attainment of fifty-five
(55) years of age (actually or deemed under a Benefits Agreement), the
Participant shall be entitled to an Annual Benefit equal to the benefit computed
under Section 3.1(a) or Section 3.1(b), as applicable, multiplied by the
following fraction (not greater than one):

Participant’s completed months of

Participant Service (if subject to Section 1.10(a)) or

service with the Company (if subject to Section 1.10(b))

 

--------------------------------------------------------------------------------

Total months from the date on which the individual became a Participant to the

Participant’s attainment of fifty-five (55) years of age

(actually or deemed under a Benefits Agreement).

For purposes of the above calculation, partial months shall be disregarded. The
actuarial equivalent of the benefit under this Section 3.2(c) shall be paid in
the form of the Lump Sum Equivalent.

5.    The first sentence of Section 7.2 of the Plan is hereby amended in its
entirety as follows:

Except as otherwise provided in Section 7.3, a Participant (a) who is removed or
not reelected as an officer or (b) whose employment with the Company terminates
for any reason other than death or Total and Permanent Disability before the
Participant has completed sixty (60) months of either (i) Participant Service
(actually or deemed under a Benefits Agreement) if the Participant is subject to
the Eligibility Conditions in Section 1.10(a), or (ii) service with the Company
(actually or deemed under a Benefits Agreement) if the Participant is subject to
the Eligibility Conditions in Section 1.10(b), shall in either case immediately
cease to be a Participant under this Plan and shall forfeit all rights under
this Plan.

6.    In all respects not amended, the Plan is hereby ratified and confirmed.

 

3